Exhibit 10.73

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made effective as of the 20th
day of October, 2009 (“Effective Date”) by and between THE GYMBOREE CORPORATION,
a Delaware corporation (the “Company”), and                             
(“Indemnitee”).

RECITALS

A. The Company and Indemnitee recognize the continuing difficulty in obtaining
directors’ and officers’ liability insurance, the increases in the cost of such
insurance and the general reductions in the coverage of such insurance.

B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been limited.

C. The Company’s Certificate of Incorporation and Bylaws contain certain
provisions providing for indemnification of the Company’s directors and officers
to the fullest extent permitted by the Delaware General Corporation Law.

D. To attract and retain the services of highly qualified individuals, such as
Indemnitee, to serve as officers and directors of the Company and to indemnify
its officers and directors so as to provide them with the maximum protection
permitted by law, the Company and Indemnitee now agree that they should enter
into this Indemnification Agreement.

AGREEMENT

1. Construction of Certain Phrases. As used in this Agreement:

(a) The term “Company” shall include, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(b) The term “Corporate Status” shall mean the fact that a person is or was a
director, officer, employee or agent of the Company, or any subsidiary of the
Company or by reason of the fact that such person is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to an employee benefit plan.

(c) The term “Disinterested Director” shall mean a director of the Company who
is not and was not a party to or threatened with a Proceeding in respect of
which indemnification is sought by Indemnitee.

(d) The term “Expenses” shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, appeal bonds, other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Company or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Board, which approval shall not be unreasonably withheld), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement.

(e) The term “Independent Legal Counsel” shall mean a law firm, or a member of a
law firm, that is experienced in matters of corporate law and neither presently
is, nor in the past five years has been, retained to represent: (A) the Company
or Indemnitee in any matter (other than jointly with respect to the rights of
Indemnitee under this Agreement or other indemnities, under similar indemnity
agreements); or (B) any other party to the action, suit or proceeding giving
rise to



--------------------------------------------------------------------------------

a claim for indemnification hereunder; provided, however, Independent Legal
Counsel shall not include any firm or person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(f) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, formal or informal, in which Indemnitee is or was a party or is
threatened to be made a party to by reason of Indemnitee’s Corporate Status.

(g) References to “other enterprises” shall include, without limitation,
employee benefit plans.

(h) References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan.

(i) References to “serving at the request of the Company” shall include, without
limitation, any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants, or
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

2. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, against Expenses, judgments, fines and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld or delayed) actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any Proceeding by or in the right of the Company or any subsidiary of the
Company to procure a judgment in its favor by reason of Indemnitee’s Corporate
Status, against Expenses and, to the fullest extent permitted by law, amounts
paid in settlement (if such settlement is approved in advance by the Company,
such approval not to be unreasonably withheld or delayed), in each case to the
extent actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, except that no indemnification
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged to be liable to the Company in the
performance of Indemnitee’s duty to the Company and its stockholders unless and
only to the extent that the court in which such Proceeding is or was pending
shall determine upon application that, in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for Expenses
which such court shall deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 2(a) or Section 2(b) or the defense of any claim, issue or matter
therein, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by Indemnitee in connection therewith.

(d) Other Payment of Expenses. Other than for indemnification of Expenses by the
Company pursuant to Section 2(c) or otherwise ordered by a court of law,
Indemnitee shall be indemnified by the Company against Expenses actually and
reasonably incurred by Indemnitee only if authorized in a specific case upon a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in
Section 2(a) or Section 2(b), as applicable, which determination shall be made
by one of the following methods (as chosen by the



--------------------------------------------------------------------------------

Company): (i) by a majority vote of the Disinterested Directors, even though
less than a quorum, (ii) by a majority vote of a committee of Disinterested
Directors designated by a majority vote of Disinterested Directors, even though
less than a quorum, (iii) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Legal Counsel, reasonably
acceptable to Indemnitee and the Company, in a written opinion applying the
applicable standard of conduct set forth in Section 2(a) or Section 2(b), as
applicable, or (iv) by the stockholders of the Company applying the applicable
standard of conduct set forth in Section 2(a) or Section 2(b), as applicable;
provided, that, in any case, all requirements of applicable law have been met.

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any Proceeding referenced in Section 2(a) or Section 2(b) hereof (including
amounts actually paid in settlement of any such Proceeding). Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. The advances to be made hereunder shall be
paid by the Company to Indemnitee no later than ten (10) days following delivery
of a written request therefor by Indemnitee to the Company which request
provides adequate documentation supporting such advances.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to the right to be indemnified under this Agreement, give the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). Omission of such Notice
does not relieve the Company from any obligation that it may have to Indemnitee
under this Agreement or otherwise unless and only to the extent that such
omission can be shown to have prejudiced the Company. Notice shall be deemed
received five business days after the date postmarked if sent by domestic
certified or registered mail, properly addressed; otherwise notice shall be
deemed received when such notice shall actually be received by the Company. In
addition, Indemnitee shall give the Company such information and cooperation as
the Company may reasonably require and as shall be within Indemnitee’s power.

(c) Procedure.

(i) Any indemnification provided for in Section 2 shall be made as soon as is
practicable, but in no event no later than forty-five (45) days after receipt of
the written request of Indemnitee accompanied by adequate documentation
supporting such request. If a claim under this Agreement (including a claim for
the advancement of Expenses under Section 3), under any statute, or under any
provision of the Company’s Certificate of Incorporation or Bylaws, as such are
amended from time to time, providing for indemnification, is not paid in full by
the Company within forty-five (45) days after a written request for payment
thereof has first been received by the Company, Indemnitee may, but need not, at
any time thereafter bring an action against the Company to recover the unpaid
amount of the claim (an “Enforcement Action”) and, subject to Section 12 of this
Agreement, Indemnitee shall also be entitled to be paid for the Expenses of
bringing an Enforcement Action. It shall be a defense to any such Enforcement
Action (other than an action brought to enforce a claim for advancement of
Expenses incurred in connection with any action, suit or proceeding in advance
of its final disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Company, and Indemnitee shall be entitled to receive interim payments
of Expenses pursuant to Section 3(a) unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists or until a criminal conviction by jury verdict. It is the parties’
intention that if the Company contests Indemnitee’s right to indemnification,
the question of Indemnitee’s right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, Independent
Legal Counsel or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, Independent Legal Counsel or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to an Enforcement Action or create a presumption
that Indemnitee has or has not met the applicable standard of conduct. In
addition, in an Enforcement Action, the Company shall conclusively be presumed
to have entered into this Agreement and assumed the obligations imposed on it to
induce Indemnitee to accept the position of, or to continue as a director and/or
officer of, the Company.

(ii) During the interval between the Company’s receipt of a request under
paragraph (b) of this Section 3, and the later to occur of (x) payment in full
to Indemnitee of the indemnification or advances required by Section 2



--------------------------------------------------------------------------------

and Section 3 or (y) a determination (if required) pursuant to this Agreement
and applicable law that Indemnitee is not entitled to indemnification hereunder,
the Company shall take all necessary steps (whether or not such steps require
expenditures to be made by the Company at that time), to stay (pending a final
determination of Indemnitee’s entitlement to indemnification and, if Indemnitee
is so entitled, the payment thereof) the execution, enforcement or collection of
any judgments, penalties, fines or any other amounts for which Indemnitee may be
liable (and as to which Indemnitee has requested indemnification hereunder) in
order to avoid Indemnitee being or becoming in default with respect to any such
amounts (such necessary steps to include, but not be limited to, the procurement
of a surety bond to achieve such stay or a loan to Indemnitee of amounts for
which Indemnitee may be liable and as to which a stay of execution as aforesaid
cannot be obtained), promptly after receipt of Indemnitee’s written request
therefor together with a written undertaking by Indemnitee to repay promptly
following receipt of a statement therefor from the Company, amounts (if any)
expended by the Company for such purpose, if it is ultimately determined (if
such determination is required) that Indemnitee is not entitled to be
indemnified against such judgments, penalties, fines or other amounts.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such action, suit or proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit or
proceeding in accordance with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the Expenses of any action, suit or proceeding
against Indemnitee, the Company, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, (C) the Company shall not, in
fact, have employed counsel to assume the defense of such action, suit or
proceeding or (D) the Company is not financially or legally able to perform its
indemnification obligations, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company
against Indemnitee or as to which Indemnitee shall have made the conclusion
provided for in (ii) (B) or (D) above.

4. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation
or Bylaws, as such are amended from time to time, or by statute. In the event of
any change, after the Effective Date, in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder. In
the event of any change, after the Effective Date, in any applicable law,
statute, or rule which expands the right of a Delaware corporation to indemnify
a member of its board of directors or an officer, it is the intent of the
parties hereto that Indemnitee shall, without the necessity of amending this
Agreement, be entitled to the full benefit of such expanded indemnification
rights. Indemnitee’s rights under this Agreement are contractual rights which
may not be diminished, modified or restricted by any subsequent change in the
Company’s Certificate of Incorporation, Bylaws or corporate policies, as such
are amended from time to time.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, or Bylaws, as such may be amended from
time to time, any agreement, any vote of stockholders or disinterested
Directors, the Corporation Law of the State of Delaware, or otherwise, both as
to action in Indemnitee’s official capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though Indemnitee may have ceased to serve in
such capacity at the time of any action, suit or other covered proceeding.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or penalties actually or reasonably incurred in the



--------------------------------------------------------------------------------

investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or penalties to
which Indemnitee is entitled.

6. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

7. Officer and Director Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance carriers to provide the officers and directors of the Company with
coverage for losses caused by wrongful acts, or to ensure the Company’s ability
to perform its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, Indemnitee, so long as he or she is a
director or officer of the Company, shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.

8. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to actions, suits, proceedings, claims or counterclaims
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to actions, suits or proceedings brought to establish or enforce a
right to indemnification and/or the advancement of Expenses under this Agreement
or any other statute or law or otherwise as required under Section 145 of the
General Corporation Law of the State of Delaware, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;

(b) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any action instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such action was not made
in good faith or was frivolous;

(c) Insured Claims. To indemnify Indemnitee for Expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company or by plaintiff;

(d) Claims Under Section 16(b). To indemnify Indemnitee for Expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;



--------------------------------------------------------------------------------

(e) Settlement. To indemnify Indemnitee for any amounts paid in settlement of
any Proceeding effected without the written consent of the Company; provided,
however, the Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on Indemnitee without the written consent of
Indemnitee; provided further, that neither the Company nor Indemnitee shall
unreasonably withhold or delay written consent to any proposed settlement; or

(f) Indemnification Unlawful. To indemnify Indemnitee if a final decision by a
court having jurisdiction on the matter shall determine that such
indemnification is not lawful.

10. No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

11. Counterparts. This Agreement, and any modification, amendment or waiver of
this Agreement, may be executed in one or more counterparts, each of which shall
constitute an original.

12. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and Expenses, incurred by
Indemnitee with respect to such action, unless as a part of such action, the
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such action were not made in good faith or
were frivolous. In the event of an action instituted by or in the name of the
Company under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and Expenses
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt,
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked, or (iii) if sent for overnight
delivery by a recognized express courier, on the following business day after
delivery to such courier. Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.

15. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflict of law.



--------------------------------------------------------------------------------

16. Modification. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. All prior
negotiations, agreements and understandings between the parties with respect
thereto are superseded hereby. This Agreement may not be modified or amended
except by an instrument in writing signed by or on behalf of the parties hereto.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

THE GYMBOREE CORPORATION By:     Name:     Title:     Address:       500 Howard
Street  

San Francisco, California 94105

Attn: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY

INDEMNITEE:

   (signature)     (address)